 

 



 

Exhibit 10.6

 

AIR METHODS CORPORATION

2015 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (this “Award Agreement”) is made and entered
into as of ____________, between Air Methods Corporation, a Delaware corporation
(the “Company”), and ____________ (the “Participant”).

 

WHEREAS, the Board has adopted, and the stockholders have approved, the 2015
Equity Incentive Plan (the “Plan”), effective as of May 20, 2015, in order to
advance the interests of the Company and its Subsidiaries through the
motivation, attraction and retention of its employees and consultants (including
nonemployee directors);

 

WHEREAS, the Plan provides for the granting of restricted stock awards to
eligible participants as determined by the Compensation and Stock Option
Committee (the “Committee”);

 

WHEREAS, capitalized terms, which are not defined herein, shall have the meaning
set forth in the Plan; and

 

WHEREAS, the Committee has determined that the Participant is a person eligible
to receive a grant of restricted stock under the Plan and has determined that it
would be in the best interest of the Company to grant the Restricted Shares (as
defined herein) provided for herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.Grant of Restricted Shares.

 

1.1           The Company has granted to the Participant, on ____________ (the
“Grant Date”), ____________ shares of the Company’s common stock, $0.06 par
value per share (the “Common Stock”), subject to such conditions as are provided
for in the Plan and this Award Agreement (the “Restricted Shares”).

 

1.2           No Restricted Shares shall vest unless the Company’s fiscal year
_____ fully diluted earnings per shares (“EPS”) is equal to or greater than
$_____, after taking into account the expensing of officer bonuses under the
_____ Executive Short Term Incentive Plan (the “162(m) Performance Goal”).

 

1.3           If the 162(m) Performance Goal is satisfied, the vesting schedule
for the Restricted Shares shall be as follows: the first third will vest on
_____; the second third will vest on _____; and the final third will vest on
_____ (each such period, a “Vesting Period”). If the 162(m) Performance Goal is
not satisfied, all Restricted Shares granted pursuant to this Award Agreement
shall be forfeited and cancelled.

 

 

 

 

1.4           Participant acknowledges receipt of a copy of the Plan, and agrees
that this grant of Restricted Shares shall be subject to all of the terms and
conditions set forth in the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, which Plan is incorporated herein by reference as
a part of this Award Agreement.

 

2.Rights of Participant.

 

2.1           Except as provided in Section 2.2, the Participant shall have the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and to receive dividends in accordance with
Section 6 hereof, other than those Restricted Shares which have been forfeited
pursuant to Section 3.2 hereof.

 

2.2           Prior to the earlier of either the completion of the applicable
Vesting Period or completion of the Accelerated Vesting Period (as defined
herein), the Restricted Shares shall not be sold, transferred or otherwise
disposed of by the Participant, nor pledged or otherwise hypothecated, nor will
the certificates representing the Restricted Shares be released to the
Participant until fulfillment of either the applicable Vesting Period or the
Accelerated Vesting Period (collectively, the “Transfer Restrictions”).

 

3.Lapse of Restrictions.

 

3.1           The Transfer Restrictions and all other restrictions with respect
to the Restricted Shares shall lapse, and such Restricted Shares shall become
fully vested on the earlier of the following dates:

 

(a)          Completion of the applicable Vesting Period, provided that the
Participant’s service with the Company and/or any Subsidiary as an Eligible
Person is not interrupted or terminated (“Continuous Service”) until completion
of the applicable Vesting Period. The Participant’s Continuous Service shall not
be deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or any Subsidiary. The Committee,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence, including sick
leave, military leave or any other personal leave; or

 

(b)          the date (an “Accelerated Vesting Period”) (i) prior to the
consummation of a Change in Control as provided in Section 4 hereof; or (ii) the
date on which the Committee, in its sole discretion, waives the forfeiture
period as a result of (A) the Participant’s termination of Continuous Service
due to the Participant’s death, Disability, Retirement, or other event; or (B) a
material change in circumstances.

 

(c)          For purposes of this Award Agreement:

 

(i)          “Disability”, shall mean the Participant’s inability, due to
illness, accident, injury, physical or mental incapacity or other disability, to
carry out effectively the duties and obligations to the Company and/or a
Subsidiary performed by such person immediately prior to such disability for a
period of at least six (6) months, as determined in the good faith judgment of
the Committee.

 

 2 

 

 

(ii)         “Retirement” shall mean a Participant’s retirement from the Company
or a Subsidiary (A) on or after attaining the age of 55 and completing at least
ten (10) years of service to the Company or any Subsidiary; or (B) on or after
attaining the age of 65.

 

3.2           Upon the termination of the Participant’s Continuous Service prior
to completion of each applicable Vesting Period, other than as provided in
Section 3.1 above, the Restricted Shares shall be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company, and
neither the Participant nor his or her heirs, executors, administrators or
successors shall have any right or interest in the Restricted Shares.

 

4.            Change in Control. As provided in Section 7.2 of the Plan, if a
Change in Control shall be deemed to have occurred, any unvested Restricted
Shares held by Participant shall become fully vested if the Administrator (as
defined in the Plan) has not made appropriate provisions for the substitution,
assumption, exchange or other continuation of the Restricted Shares pursuant to
the Change in Control; provided that even if the Administrator has made
appropriate provisions for the substitution, assumption, exchange or other
continuation of the Restricted Shares pursuant to the Change in Control, any
unvested Restricted Shares held by Participant may become fully vested in the
discretion of the Administrator.

 

5.Escrow and Delivery of Shares.

 

5.1           Certificates representing the Restricted Shares shall be issued in
the name of the Participant but shall be retained by the Company unless and
until the Transfer Restrictions lapse.

 

5.2           Pursuant to Section 3.1 hereof, if the Committee waives, in its
sole discretion, the forfeiture period as a result of the Participant’s death,
certificates representing the Restricted Shares shall be delivered to the
Participant’s estate as soon as practicable following the Company’s receipt of
an official death certificate or other evidence of death acceptable to the
Company, provided that the Participant’s estate has satisfied all applicable tax
withholding requirements with respect to the Restricted Shares.

 

6.            Dividends. All ordinary cash dividends declared and paid by the
Company on Restricted Shares shall be paid by the Company for the account of the
Participant.

 

7.            No Right to Continued Employment. Nothing in this Award Agreement
or the Plan shall confer upon the Participant the right to maintain its
relationship with the Company or any Subsidiary, whether as an employee or
consultant, nor shall it interfere in any way with any right of the Company, or
any such Subsidiary, to terminate its relationship with the Participant at any
time for any reason whatsoever, with or without cause.

 

8.            Prohibited Activities.

 

8.1           During the term of the Participant’s employment and for a period
of six months after termination of employment (the “Restricted Period”), the
Participant will not:

 

 3 

 

 

(a)          be employed, including as an employee, consultant or otherwise, by
any person or entity that is engaged in the business of air medical emergency
transport services and systems or the business of helicopter tourism;

 

(b)          directly or indirectly hire or solicit an employee who is or, at
any time during the three months prior to Participant’s termination of
employment, was an employee of the Company or any Subsidiary; or

 

(c)          usurp any corporate opportunity of the Company or otherwise
interfere with the relationship between the Company and/or its Subsidiaries and
any person or entity with whom the Company and/or a Subsidiary is conducting,
proposes to conduct or has during the six months prior to Participant’s
termination of employment conducted any business activities.

 

8.2           The Participant and the Company acknowledge that it would be
extremely difficult and impracticable, if not impossible, to ascertain with any
degree of certainty the amount of damages which would be suffered by the Company
in the event the Participant breaches any of the provisions contained in Section
8.1 (each, a “Prohibited Activity”). The Participant and the Company hereby
agree that the reasonable estimate of said damages shall be an amount equal to
the amount recognized by the Participant as income (net of taxes withheld) with
respect to any Restricted Shares that vested within six months prior to the date
of termination of Participant’s employment (the “Clawback Amount”). The right to
receive the Clawback Amount shall be the Company’s sole remedy in the event of
the occurrence of a Prohibited Activity. The Clawback Amount shall be paid by
the Participant within 15 days after occurrence of the Prohibited Activity and
may be payable in cash or an equivalent amount of Common Stock, at the option of
the Participant.

 

8.3           In the event the Participant is subject to any other
non-competition provisions, which are set forth in an agreement between the
Participant and the Company and/or a Subsidiary, including without limitation,
an employment agreement and/or a non-competition agreement, the terms of such
non-competition provision shall govern and control.

 

9.           Adjustments Upon Recapitalization. If, by reason of a
recapitalization or other change in corporate or capital structure, the
Participant shall be entitled to new, additional or different shares of stock or
securities of the Company or any successor Company or entity or other property
pursuant to Section 7.1 of the Plan, such new, additional or different shares or
other property shall thereupon be subject to all of the conditions and
restrictions which were applicable to the Restricted Shares immediately prior to
such recapitalization or other change in corporate or capital structure.

 

10.         Withholding of Taxes. In order to comply with all applicable federal
or state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant. In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Participant may elect to satisfy Participant’s federal
and state tax withholding obligations arising from the receipt of, or the lapse
of restrictions relating to, the Restricted Stock, by (i) delivering cash, check
(bank check, certified check or personal check) or money order payable to the
Company, or (ii) having the Company withhold a portion of the vested Restricted
Stock otherwise to be delivered having a Fair Market Value equal to the amount
of such taxes.

 

 4 

 

 

11.         Modification of Award Agreement. Except as set forth in the Plan and
in this Award Agreement, this Award Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

 

12.         Severability. Should any provision of this Award Agreement be held
by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Award Agreement shall not be affected
by such holding and shall continue in full force and effect in accordance with
their terms.

 

13.         Governing Law. This Award Agreement and all rights arising hereunder
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Delaware.

 

14.         Successors in Interest. This Award Agreement shall inure to the
benefit of and be binding upon any successor to the Company and upon the
Participant’s heirs, executors, administrators and successors.

 

  AIR METHODS CORPORATION         By:     Name:     Title:

 

  PARTICIPANT           Name:  

 

 5 

